UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   April 24, 2019
                             No. 17-2548


                            UNITED STATES OF AMERICA

                                            v.

                               BERNARD GREENSPAN,
                                         Appellant


                             (D.N.J. No. 2-16-cr-00114-001)

Present: HARDIMAN, KRAUSE, and BIBAS, Circuit Judges


       1.     Letter Motion by Appellee USA to Amend the Opinion dated April 17, 2019

       2.     Letter Response by Appellant to Letter Motion to Amend the Opinion
              dated April 17, 2019

                                                        Respectfully,

                                                        Clerk/ARR/dwb

_________________________________ORDER________________________________

   Appellee’s motion to amend the opinion dated April 17, 2019, is granted in part. The
opinion shall be amended in minor respects on pp. 3, 8, 10, 13, 18, 25, 29-30, and 37. These
amendments do not alter the Court’s disposition or judgment as previously entered. So the
date for entry of judgment will not be altered. The Clerk is directed to enter the amended
opinion on the Court’s docket.

                                                        By the Court,

                                                        s/Stephanos Bibas
                                                        Circuit Judge
Dated: May 1, 2019
ARR/cc: MEC; JFR; SGS; PG